           Case 1:20-cv-00389-DAD-SAB Document 12 Filed 06/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANTOINE DESHAWN BARNES,                            Case No. 1:20-cv-00389-DAD-SAB

12                  Plaintiff,                          ORDER FINDING SERVICE OF FIRST
                                                        AMENDED COMPLAINT APPROPRIATE,
13          v.                                          AND FORWARDING SERVICE
                                                        DOCUMENTS TO PLAINTIFF FOR
14   W. YAND, et al.,                                   COMPLETION AND RETURN WITHIN
                                                        THIRTY DAYS
15                  Defendants.
                                                        (ECF No. 11)
16
                                                        THIRTY DAY DEADLINE
17

18

19         Antoine Deshawn Barnes (“Plaintiff) is appearing pro se and in forma pauperis in this

20 civil rights action pursuant to 42 U.S.C. § 1983. On April 16, 2018, the undersigned filed

21 findings and recommendations recommending that this action proceed against Defendant Yand for

22 a search and seizure in violation of the Fourth Amendment and that all other claims be dismissed.

23 The findings and recommendations were adopted in full on June 9, 2020, and the matter was

24 referred back to the undersigned for further proceedings.

25          Accordingly, it is HEREBY ORDERED that:

26          1.     Service shall be initiated on the following defendants:

27                         Hanford Police Officer W. Yand

28          2.     The Clerk of the Court shall send Plaintiff one (1) USM-285 form, one (1)


                                                    1
            Case 1:20-cv-00389-DAD-SAB Document 12 Filed 06/10/20 Page 2 of 2


 1    summons, a Notice of Submission of Documents form, an instruction sheet and a copy of the

 2    first amended complaint filed April 14, 2020;

 3          3.      Within thirty (30) days from the date of this order, Plaintiff shall complete the

 4    attached Notice of Submission of Documents and submit the completed Notice to the Court

 5    with the following documents:

 6          a.      One completed summons for each defendant listed above;

 7          b.      One completed USM-285 form for each defendant listed above; and

 8          c.      Two (2) copies of the endorsed first amended complaint filed April 14, 2020;

 9          4.      Plaintiff need not attempt service on the defendants and need not request waiver

10    of service. Upon receipt of the above-described documents, the Court will direct the United

11    States Marshal to serve the above-named defendants pursuant to Federal Rule of Civil

12    Procedure 4 without payment of costs; and

13          5.      The failure to comply with this order will result in dismissal of this action.

14
     IT IS SO ORDERED.
15

16 Dated:        June 9, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
